                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

JEFFREY DEAN COBLE,                                  )
     Petitioner,                                     )
                                                     )
v.                                                   )     CRIMINAL ACTION: 1:15-00285-KD-B
                                                     )     CIVIL ACTION: 1:17-00307-KD-B
UNITED STATES OF AMERICA,                            )
     Respondent.                                     )


                                                  ORDER

        This matter is before the Court on pro se Petitioner Jeffrey Dean Coble (Coble)'s motion

to vacate under 28 U.S.C. § 2255 (Doc. 54), Respondent United States of America (the

Government)'s      Response      (Doc.    57),   Coble's    Reply     (Docs.    65,    66),   and    Coble’s

Supplement/Amendment (Docs. 79, 80); Coble's motion for arrest of judgment (Doc. 77); Coble's

motion for expedited evidentiary hearing (Doc. 81); Coble's motion to appoint counsel (Doc. 86);

and Coble's motion for evidentiary hearing (Doc. 87).

I.      Background

        On February 22, 2016, Coble plead guilty to one count of distribution of child pornography,

and on June 30, 2016, was sentenced to 240 months’ imprisonment. (Docs. 23, 24, 41). Coble did

not appeal. Indeed, per Coble, "Movant has not had a Direct Appeal or any other post-conviction

action challenging his CONVICTION." (Doc. 54 at 5, 11). On July 3, 2017, Coble moved to

vacate per Section 2255. (Doc. 54).1 Thereafter, Coble filed an amended petition and moved for

appointment of counsel as well as an evidentiary hearing.


1
  Rule 4(b) of the Federal Rules of Appellate Procedure require a defendant’s notice of appeal be filed in
the district court within fourteen (14) days after the later of: (i) the entry of either the judgment or the
order being appealed; or (ii) the filing of the government's notice of appeal.” Coble’s time period to file a
                                                      1
        In his petition, Coble asserts ten Section 2255 claims with regard to his indictment,

ineffective assistance of counsel, prosecutorial misconduct, a violation of the Speedy Trial Act,

and judicial misconduct. Specifically Coble alleges: #1) his indictment was legally insufficient

(did not fully state that a crime was committed); #2, #3, #4) he was denied effective assistance of

counsel (counsel failed to investigate the indictment's sufficiency and the pre-custody Miranda

warning he received, and mislead him with a false statement “about the penalty phase[]”); #5, #6)

prosecutorial misconduct in that the prosecutor mislead the Grand Jury to return a faulty indictment

and used it to “strengthen and bolster [the] case[;]”; #7) the indictment was returned 10 days late,

violating the Speedy Trial Act; and #8, #9, #10) Judicial Misconduct because the Court had an “in

chambers meeting to practice law from the bench while maintaining goal of harpooning plea

negotiations”, demanded a guidelines cross-reference which greatly increased sentence, and the

violated the ends of justice doctrine.

II.     Relevant Law2

        Coble is a federal prisoner proceeding pro se. “[C]ourts should construe a habeas petition

filed pro se more liberally....” See, e.g., Gunn v. Newsome, 881 F.2d 949, 961 (11th Cir. 1989).

Nevertheless, habeas relief -- collateral relief -- is an extraordinary remedy which “may not do

service for a [ ] [direct] appeal.” United States v. Frady, 456 U.S. 152, 165 (1982). A petitioner




direct appeal expired on July 14, 2016. A federal prisoner must ordinarily file a § 2255 motion to vacate
his sentence within one year of, inter alia, the date his judgment of conviction becomes final. 28 U.S.C. §
2255(f)(1). A conviction becomes final once the time for filing a direct appeal has expired. Akins v.
United States, 204 F.3d 1086, 1089 n. 1 (11th Cir.2000). Therefore, the one-year filing period for a §
2255 motion to vacate expired July 14, 2017. Coble filed his § 2255 motion to vacate within the one-year
time period.
2
  While the Court does not rely on unpublished opinions as binding precedent, they are referenced and
relied upon herein as persuasive authority per Fed. R. App. P. 32.1(a).
                                                     2
who has waived or exhausted his right to appeal is presumed to stand “fairly and finally convicted.”

Id. at 164. “[U]nless the claim alleges a lack of jurisdiction or constitutional error, the scope of

collateral attack has remained far more limited ... [A]n error of law does not provide a basis for

collateral attack unless the claimed error constituted a fundamental defect which inherently results

in a complete miscarriage of justice.” United States v. Addonizio, 442 U.S. 178, 185 (1979)

(internal citation and quotation omitted). See also Burke v. United States, 152 F.3d 1329, 1331

(11th Cir. 1998) (“Nonconstitutional claims can be raised on collateral review only when the

alleged error constitutes a ‘fundamental defect which inherently results in the miscarriage of justice

or an omission inconsistent with the rudimentary demands of fair procedure[ ]’”) (internal citations

omitted). “A habeas petitioner must present a claim in clear and simple language such that the

district court may not misunderstand it.” Dupree v. Warden, 715 F.3d 1295, 1299 (11th Cir. 2013).

However, the Court “liberally construe[s] petitions filed pro se.” Id.

       Notably, a petitioner must show that one of the following occurred: 1) “the sentence was

imposed in violation of the Constitution or laws of the United States,” 2) “the court was without

jurisdiction to impose such sentence,” or 3) “the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack[.]” 28 U.S.C. § 2255(a). Section 2255

further requires that a federal prisoner file a § 2255 motion to vacate his sentence within one year

of, inter alia, the date his judgment of conviction becomes final. 28 U.S.C. § 2255(f)(1).

Ordinarily, a conviction becomes final once the opportunity for direct appeal has been exhausted.

Akins v. United States, 204 F.3d 1086, 1089 n.1 (11th Cir. 2000).

       Nevertheless, a Section 2255 petition does not take the place of a direct appeal. Indeed,

"[a] careful reading of § 2255, and relevant case law, suggests that a request for habeas relief


                                                  3
should usually follow a request for relief via direct appeal. See 28 U.S.C. § 2255(f); Akins, 204

F.3d at 1089 n.1; Washington v. United States, 243 F.3d 1299, 1300 (11th Cir. 2001)." Tarabein

v. United States, 2019 WL 2871151, *3 and note 3 (S.D. Ala. Jun. 17, 2019), adopted by 2019 WL

2870100 (S.D. Ala. Jul. 3, 2019). In keeping with this procedural default rule, a petitioner

“generally must advance an available challenge to a criminal conviction or sentence on direct

appeal or else the defendant is barred from presenting that claim in a § 2255 proceeding.” McKay

v. United States, 657 F.3d 1190, 1196 (11th Cir. 2011) (quoting Lynn v. United States, 365 F.3d

1225, 1234 (11th Cir. 2004)). Coble failed to seek relief of any of his claims on direct appeal,

suggesting some of his 2255 claims are procedurally defaulted. Bousley v. United States, 523 U.S.

614, 612 (1998); United States v. Bushert, 997 F.2d 1343, 1351 (11th Cir. 1993). See, e.g., Mills

v. United States, 36 F.3d 1052, 1055 (11th Cir. 1994) (if available challenges to a federal

conviction or sentence are not advanced on direct appeal, those claims are procedurally defaulted

in a Section 2255 proceeding); United States v. Davis, 2010 WL 5239243, *3-4 (S.D. Ala. Dec.

14, 2010) (concluding that a petitioner procedurally defaulted on his claim that his guilty plea was

involuntary because he failed to challenge it on direct review); Scott v. United States, 2008 WL

7258799, *19 (S.D. Ala. Nov. 3, 2008) (same).

       However, as explained by the Eleventh Circuit in McKay v. United States, 657 F.3d at

1196 (footnote omitted) there are exceptions to procedural default:

       …. The exceptions are: (1) for cause and prejudice, or (2) for a miscarriage of
       justice, or actual innocence. See Lynn, 365 F.3d at 1234. Under the cause and
       prejudice exception, a § 2255 movant can avoid application of the procedural
       default bar by “show[ing] cause for not raising the claim of error on direct appeal
       and actual prejudice from the alleged error.” Id. Under the actual innocence
       exception—as interpreted by current Supreme Court doctrine—a movant's
       procedural default is excused if he can show that he is actually innocent either of
       the crime of conviction or, in the capital sentencing context, of the sentence

                                                 4
        itself…[ ] See Dretke v. Haley, 541 U.S. 386, 388, 124 S.Ct. 1847, 158 L.Ed.2d
        659 (2004)…..3

        Moreover, “failure to raise an ineffective-assistance-of-counsel claim on direct appeal

does not bar the claim from being brought in a later, appropriate proceeding under § 2255.”

Massaro, 538 U.S. at 509. Indeed, “in most cases a motion brought under § 2255 is preferable to

direct appeal for deciding claims of ineffective assistance.” Id. at 504. See also, Milligan v.

United States, 213 Fed. Appx. 964, 966 (11th Cir.2007) (This Court does not consider claims of

ineffective assistance of counsel on direct appeal unless those claims were first raised in the

district court with an opportunity to develop a factual record relevant to the merits of the claim)

(citing United States v. Perez–Tosta, 36 F.3d 1552, 1563 (11th Cir.1994)).

        The filing of a Section 2255 petition does not automatically entitle a petitioner to an

evidentiary hearing. Rather, as set forth in Reed v. United States, 2019 WL 5457783, 81 (11th

Cir. Oct. 24, 2019):

                The district court is not required to grant an evidentiary hearing in a § 2255
                case where the files and records of the case conclusively show that the
                movant is entitled to no relief. Rosin, 786 F.3d at 877. However, the district
                court should grant an evidentiary hearing and rule on the merits of a
                movant’s claim if he alleges reasonably specific, non-conclusory facts that,
                if true, would entitle him to relief. Winthrop-Redin, 767 F.3d [1210, 1216
                (11th Cir. 2014)]. Accordingly, the district court must accept as true the
                movant’s specific factual allegations in determining whether he is entitled
                to an evidentiary hearing. Griffith v. United States, 871 F.3d 1321, 1330 n.9
                (11th Cir. 2017). Nevertheless, an evidentiary hearing is unnecessary where
                the movant’s allegations are affirmatively contradicted by the record, based
                on unsupported generalization, or patently frivolous. Winthrop-Redin, 767
                F.3d at 1216. Dismissal is also appropriate where a movant has presented
                conclusory allegations unsupported by specific factual assertions. Id.



3
 The second narrow exception, that Coble is innocent, can be dispensed because there is no evidence
establishing Coble’s innocence, nor does Coble assert the innocence exception applies. Lynn, 365 F.3d at
1235.
                                                   5
III.   Discussion4

       A. Ineffective Assistance of Counsel

       In contending ineffective assistance of counsel, Coble asserts that: (#2) his counsel failed

to investigate the indictment’s sufficiency; (#3) his counsel failed to investigate the pre-custody

Miranda warning he received; (#4) his counsel made a false and misleading statement “about the

penalty phase.”

               To prevail on a claim of ineffective assistance of counsel, a habeas
       petitioner must demonstrate both that (1) counsel's performance was deficient
       because it fell below an objective standard of reasonableness, and (2) prejudice
       resulted because there is a reasonable probability that, but for the deficient
       performance, cause the result of the proceeding would have been different.
       Hinson v. Alabama, 571 U.S. 263, 271-272 (2014)(citing Padilla v. Kentucky, 559
       U.S. 356, 366, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010); Strickland v.
       Washington, 466 U.S. 668, 687, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984)).

       The proper measure of attorney performance is simply reasonableness under
       prevailing professional norms considering all the circumstances. Hinson at 272. A
       court must “judge the reasonableness of counsel's conduct on the facts of the
       particular case, viewed as of the time of counsel's conduct.” Roe v. Flores–
       Ortega, 528 U.S. 470, 477, 120 S.Ct. 1029, 145 L.Ed.2d 985 (2000) (quoting
       Strickland, 466 U.S. at 690). This judicial scrutiny is highly deferential, and the
       Court adheres to a strong presumption that counsel's conduct falls within the wide
       range of reasonable professional assistance. Strickland, 466 U.S. at 689–90. To be
       objectively unreasonable, the performance must be such that no competent
       counsel would have taken the action. Rose v. McNeal, 634 F.3d 1224, 1241 (11th
       Cir.2011); Hall v. Thomas, 611 F.3d 1259, 1290 (11th Cir.2010). Additionally, an
       attorney is not ineffective for failing to raise or preserve a meritless issue. United
       States v. Winfield, 960 F.2d 970, 974 (11th Cir.1992); Ladd v. Jones, 864 F.2d
       108, 109–10 (11th Cir.1989).

4
 In Coble’s memorandum in support of his reply (Doc. 65), Coble appears to acknowledge that most of
his claims are procedurally defaulted for failure to file a direct appeal. Nonetheless, the court has
addressed each claim set forth in the petition.
                                                   6
       To establish prejudice under Strickland, petitioner must show more than that the
       error had “some conceivable effect on the outcome of the proceeding.” Marquard
       v. Sec'y for the Dep't of Corr., 429 F.3d 1278, 1305 (11th Cir.2005) (quotation
       marks omitted). Rather, the petitioner must show that there is a reasonable
       probability that, but for counsel's unprofessional errors, the result of the
       proceeding would have been different. Hinton, 134 S.Ct. at 1089. “A reasonable
       probability is a probability sufficient to undermine confidence in the outcome.”
       Id. (quoting Strickland, 466 U.S. at 694) (internal quotation marks and citations
       omitted).

Holt v. United States, 2014 WL 3809108, at *2 (M.D. Fla. Aug. 1, 2014).

       (#1, 2) Sufficiency of the Indictment

       Coble asserts ineffective assistance of counsel stating, “Counsel failed to fully investigate

the sufficiency of the Indictment to define a criminal act.” (Doc. 54 at 6). As to the sufficiency of

the indictment, Coble asserts the indictment failed to inform him of the charge against him because

it failed to specifically reference Section 2252A(a)(2)(B).

       An indictment is sufficient if it tracks the language of the relevant statute; it need also put

the accused on notice of the essential elements of the charged offense to enable the accused to

prepare a defense. United States v. Jordan, 582 F.3d 1239, 1246 (11th Cir. 2009). Here, the

Indictment reads “JEFFREY DEAN COBLE did knowingly receive and distribute material that

contains child pornography, as defined in Title 18, United States Code, Section 2256(8)(A), and

that had been shipped and transported using any means and facility of interstate and foreign

commerce, including by computer in violation of Title 18, United States Code, Section

2252A(a)(2).” (Doc. 15 at 1). Section 2252A(a)(2)(A) makes it a crime to knowingly receive or

distribute “any child pornography”, whereas Section 2252A(a)(2)(B) makes it a crime to

knowingly receive or distribute “any material that contains child pornography.” (emphasis added).

The indictment specifically stated, Coble “did knowingly receive and distribute material that

                                                 7
contains child pornography.” Section 2252A(a)(2)(B) is the only subsection of Section

2252A(a)(2) that has the phrase “material that contains” in its language. As such, neither Coble

nor his counsel could read Section 2252A(a)(2) and conclude he was charged with a violation of

anything but Section 2252A(a)(2)(B). United States v. Fern, 155 F.3d 1318, 1326 (11th Cir. 1998)

(finding the indictment sufficient where it contained the phrase “false statement” which notified

the accused of the specific subsection of the 42 U.S.C. § 7413 with which he was charged). The

Indictment tracked the language of Title 18, United States Code, Section 2252A(a)(2) and notified

Coble of the essential elements of the charges against him. Coble’s argument that the indictment

was insufficient is therefore without merit.       Accordingly, his trial counsel did not provide

ineffective assistance by failing to investigate or raise issue with the indictment because it is a

meritless claim. See, e.g., Holt v. United States, 2014 WL 3809108, *4 (M.D. Fla. 2014) (trial

counsel did not err in not challenging the sufficiency of the indictment where indictment contained

the essential elements of the crime charged).

       (#3) Pre-custody5 Miranda warning sufficiency

       Coble next asserts ineffective assistance of counsel for failure to investigate the sufficiency

of the Miranda warnings given to Coble. Agent Anderson, the agent assigned to this case, stated

in the Affidavit in support of the Complaint that Coble was read his Miranda warnings, voluntarily

waived his rights, and agreed to answer the investigator’s questions. (Doc. 1 at 14-- SEALED).

The interview was recorded. Coble has failed to cogently plead any facts to support the claim that

the Miranda warnings were insufficient. Nor is there any evidence of record to support the

allegation. Thus, counsel was not ineffective for failure to raise a meritless claim. Further,


5
 Coble appears to acknowledge that pre-custody interrogation does not require Miranda warnings, but yet
challenges the sufficiency.
                                                  8
“conclusory allegations of ineffective assistance are insufficient” and are due to be denied. Wilson

v. United States, 962 F.2d 996, 998 (11th Cir. 1992); see also Chandler v. McDonough, 471 F.3d

1360, 1363 (11th Cir. 2006) (conclusory allegations “are not enough to warrant an evidentiary

hearing in the absence of any specific factual proffer or evidentiary support.”).

          Additionally, after any alleged Miranda warning failures occurred, Coble entered into a

plea agreement. (Doc. 23). “When a criminal defendant has solemnly admitted in open court that

he is in fact guilty of the offense with which he is charged, he may not thereafter raise independent

claims relating to the deprivation of constitutional rights that occurred prior to the entry of the

guilty plea….” Tollett v. Henderson, 411 U.S. 258, 267 (1973).

          (#4) Counsel’s statement “about the penalty phase”

          Coble next asserts an ineffective assistance of counsel claim because “[c]ounsel misled his

client with a false statement about the penalty phase.” (Doc. 54 at 9). Coble contends that his

attorney told him the low end of the calculated sentencing guidelines was 108 months6, but that he

would argue for a 60 month sentence. And, because the guidelines were ultimately determined to

be higher, his attorney’s statements were false.

          In some instances, failure to advise a defendant about the consequences of entering a guilty

plea could result in ineffective assistance of counsel. See Padilla v. Kentucky, 559 U.S. 356 (2010)

(finding counsel must inform client about deportation risks with pleading guilty). This occurs when

the consequences of entering the guilty plea are “automatic” and easy for counsel to determine. Id.

at 368-69. Counsel’s erred statements are not per se ineffective assistance of counsel; the defendant

must still show “but for counsel’s unprofessional errors, the result of the proceeding would have



6
    In the draft presentence report the guidelines were calculated to be 108-135. (Doc. 25 at 10)
                                                       9
been different.” Strickland v. U.S., 466 U.S. 668, 694 (1984). In Powell v. Hooks, the court denied

defendant’s ineffective assistance claim as to his counsel’s allegedly misleading statements

regarding the sentencing range. 2001 WL 397324 at *16. The court reasoned that even if counsel

made misleading statements, the defendant was advised of the possible sentence by the Court with

input from the District Attorney: “In light of the explicit recitation by the court of the sentencing

range applicable to the petitioner, petitioner has failed to show that counsel’s failure to give correct

information, even if true, resulted in any prejudice to him.” Id.

        Coble’s plea was entered February 22, 2019. The written plea explicitly states “[t]he

maximum penalty the Court could impose as to Count One of the Indictment is: A minimum of

five (5) years up to twenty (20) years imprisonment.” (Doc. 23 at 3). The Court also advised him

of the penalties at the guilty plea and the fact that the guidelines were advisory and not binding on

the Court. Coble received 240 months’ imprisonment, which was a guideline sentence. (Doc. 41).

Accordingly, Coble was clearly informed regarding the consequences of his plea of guilty.

        Coble complains that his attorney told him that the low end of the guidelines was 108

months and this proved to be incorrect. However, Coble prior to his plea Coble agreed that he had

“reviewed the application of the Guidelines with his attorney and understands that no one can

predict with certainty what the sentencing range will be….” (Doc. 23 at 4). Moreover, Coble stated

that he understood: 1)“that he will not be allowed to withdraw his guilty plea if the advisory

guideline range is higher than expected”; 2) “that this Plea Agreement does not create any right to

be sentenced in accordance with the Sentencing Guidelines, or below or within any particular

guideline range, and fully understands that determination of the sentencing range or guideline

level, or the actual sentence imposed, is solely the discretion of the Court”; and 3) that “there have


                                                  10
been no promises from anyone as to the particular sentence that the Court will impose.” (Id. at 3-

4). In the face of these clear statements regarding the uncertainty of guidelines, Coble fails to

show that he would not have pled but for the alleged misstatements. Accordingly, his claim is

without merit. Moreover, the Court does not find that counsel’s advice was objectively

unreasonable in light of the fact that the probation officer’s initial calculation rendered the same

guidelines and the government initially concurred.

          B. Judicial Misconduct

          Coble’s primary issue is not that his attorney did not accurately predict the guideline

calculations, but rather seems to be that the undersigned “interfered” with the what Coble thought

was the agreed guideline range. Coble further assert that the “plea agreement was breeched [sic]

by the court.”       (Doc. 65). Coble also complains that the determination, that his guideline

calculation would be higher than anticipated by the defense or the government, was made in secret.

Coble concludes that the undersigned abdicated her role as a neutral judge by holding a “secret”

chambers meeting which he contends violated the ends of justice doctrine.

          For clarity, the Court recounts the sequence of events underlying Coble’s judicial

misconduct claim.7 Coble’s sentencing was scheduled for May 26, 2016. On the night before the

hearing when reviewing the pre-sentence investigation report (PSR), the undersigned realized that

the guideline calculations had failed to consider as relevant conduct that Coble had admitted to

sexually assaulting two minors. On the day of the scheduled sentencing hearing, the court had a

recorded8 in-chambers conference with counsel and the probation officer. In the conference, the

court apprised the parties of what the court believed to be an error in the guideline calculations and


7
    The court’s order denying Coble’s motion to recuse details the events. See (Doc. 71).
8
    The chambers conference has now been transcribed and added to the docket. (Doc. 89)
                                                     11
of the receipt of letters unfavorable to Coble. (Doc. 89). In order to give the parties sufficient time

to prepare for the hearing in light of these disclosures, the court continued the hearing to June 30,

2016.

        The guidelines were then recalculated in consideration of the admitted relevant conduct

and resulted in a guideline of 168-210. (Doc. 28).9 Prior to the sentencing hearing, the government

urged the application of enhancements based on the age of the victims and the Coble’s familial

relationship with the victims. (Doc. 37). At the sentencing proceeding, the Court determined that

the facts supported the enhancements which resulted in an offense level of 41 (324-405 months).

(Doc. 42). However, because the maximum sentence in this case was 20 years, the guidelines

were calculated to be 240 months.

        It appears from Coble’s claims that he misunderstands the role of the Court at sentencing.

The Court is not required to blindly follow the plea agreement, what the parties thought the

guidelines to be, or even the preliminary calculations of the probation office. However, the Court

is required to accurately calculate the guidelines based on the proven or agreed facts of the case.

Gall v. U.S., 552 U.S. 38, 49-50 (2007) (“[A] district court should begin all sentencing proceedings

by correctly calculating the applicable Guideline range.”). Coble admitted in the factual resume

that he had sexually assaulted two children. The Court was not at liberty to ignore admitted facts

so that the guidelines would be more favorable to Coble.




9
 This docket entry is dated May 12, 2016. However, that date is when the PSR was first docketed.
Apparently when the PSR is revised, the original PSR is replaced with the revised PSR using the original
docket number.
                                                   12
       Moreover, the Court is required to give advance notice to the parties of the Court’s initial

determination of the guidelines so that objections may be lodged before the sentencing hearing.

The in-chambers conference and the continuance of the sentencing hearing fulfilled these duties.

Accordingly, Coble’s assertions are without merit. Moreover, these claim are procedurally

defaulted.

       C. Prosecutorial Misconduct

       Coble’s prosecutorial misconduct claims (#5, #6) regarding the return of a faulty

indictment that cited the wrong statute and the claim that the return of the indictment violated his

right to a speedy trial (#7) are procedurally defaulted because he did not raise them in a direct

appeal. Moreover, Coble has failed to allege sufficient cause for his failure to raise these claims.

And, more importantly these claims were waived by his plea. “A defendant's [unconditional] plea

of guilty, made knowingly, voluntarily, and with the benefit of competent counsel, waives all non-

jurisdictional defects in that defendant's court proceedings. The right to a speedy trial has

repeatedly been held to be non-jurisdictional, both before and after the passage of the Speedy Trial

Act.” United States v. Yunis, 723 F.2d 795, 796 (11th Cir.1984) United States v. Pierre, 120 F.3d

1153, 1155 (11th Cir. 1997).

IV.    SUPPLEMENTAL PETITION

       On March 19, 2019, Coble filed a supplement petition wherein he alleges: 1)That he was

denied his Sixth Amendment right to assistance of counsel because a direct appeal was not filed.

2) That his sentence was not authorized by law because the criminal statute in his indictment was

incorrect. An amended petition that falls outside of AEDPA’s one year limitation period will not




                                                13
be considered unless the amended claims relate back to the timely filed claims. As explained by

the Supreme Court:

                 In ordinary civil proceedings, the governing Rule, Rule 8 of the Federal
        Rules of Civil Procedure, requires only “a short and plain statement of the claim
        showing that the pleader is entitled to relief.” Fed. Rule Civ. Proc. 8(a)(2). Rule
        2(c) of the Rules Governing Habeas Corpus Cases requires a more detailed
        statement. The habeas rule instructs the petitioner to “specify all the grounds for
        relief available to [him]” and to “state the facts supporting each ground.”1 By
        statute, Congress provided that a habeas petition “may be amended ... as provided
        in the rules of procedure applicable to civil actions.” 28 U.S.C. § 2242. The Civil
        Rule on amended pleadings, Rule 15 of the Federal Rules of Civil Procedure,
        instructs: “An amendment of a pleading relates back to the date of the original
        pleading when ... the claim ... asserted in the amended pleading arose out of the
        conduct, transaction, or occurrence set forth or attempted to be set forth in the
        original pleading.” Fed. Rule Civ. Proc. 15(c)(2).

        … An amended habeas petition, we hold, does not relate back (and thereby escape
        AEDPA's one-year time limit) when it asserts a new ground for relief supported
        by facts that differ in both time and type from those the original pleading set forth.


Mayle v. Felix, 545 U.S. 644, 649–50 (2005) (footnote omitted). Applying this standard, the

court finds that issue #2 of the supplemental petition relates back to Coble’s insufficiency of the

indictment claim, which the court found to be meritless. However, claim #1 which appears to

allege a new ground of ineffective assistance of counsel (dealing with the fact no direct appeal

was filed) cannot be fairly characterized as having been raised in Coble’s original petition.10

Thus, the court will not consider the claim.

V.      Evidentiary Hearing

        Upon consideration of Coble's claims, the Court finds that most are procedurally defaulted,

and the remainder lack merit as a matter of law, are conclusory, and/or appear frivolous. Thus,


10
   In Coble’s reply he asserts a related claim that he could not file a timely appeal because he was
transitioned from local custody to the BOP before he could ask his attorney to file an appeal. (Doc. 65)
However, this argument also does not relate back to any issue raised in his original petition.
                                                    14
there is no need for an evidentiary hearing. As such, Coble's motion for an expedited evidentiary

hearing (Doc. 81), for an evidentiary hearing (Doc. 87), and for appointment of counsel (Doc. 86)

are DENIED.



VI.    Certificate of Appealability

       Pursuant to 28 U.S.C. § 2255, Rule 11(a) “[t]he district court must issue or deny a

certificate of appealability when it enters a final order adverse to the applicant[]”. An applicant is

entitled to appeal a district court's denial of his habeas corpus petition only where a circuit justice

or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1). A certificate of appealability

may be issued only where “the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). Where, as here, a habeas petition is also being denied

on procedural grounds, “a COA should issue [only] when the prisoner shows ... that jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district court was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). See also Miller–El

v. Cockrell, 537 U.S. 322, 336 (2003) (“[u]nder the controlling standard, a petitioner must ‘sho[w]

that reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were “adequate to deserve

encouragement to proceed further[ ]”’”).

       The Court finds that Coble has failed to make a substantial showing of the denial of a

constitutional right. Nor could reasonable jurist find it debatable that many of his claims are

procedurally defaulted. Thus, a certificate of appealability is DENIED.


                                                  15
VII.   Arrest of Judgment

       Rule 34 of the Federal Rules of Criminal Procedure states “[t]he court shall arrest judgment

if the indictment or information does not charge an offense or if the court was without jurisdiction

of the offense charged.” Coble asserts the indictment was facially invalid for failing to apprise him

of the charges against him and because it failed to cite a specific crime in only citing Section

2252A(a)(2)(B). (Doc. 77 at 2). For the reasons discussed supra, the indictment was sufficient and

there is no basis for relief under Rule 34. Accordingly, Coble’s Motion for Arrest of Judgment is

DENIED.

VIII. Conclusion

       Accordingly, it is ORDERED that Coble's motion to vacate is DENIED and that a COA

is DENIED.

       The Clerk is DIRECTED to send to Coble by U.S. Mail: 1) a copy of this order; and 2) a

copy of Document 89.

       DONE and ORDERED this the 20th day of December 2019.

                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 16
